AO 94 (Rev. 06/09) Commitment to Another District ¢ = f )

 

i
UNITED STATES DISTRICT COUR‘P#RER US « 19

 

for the Os OiST moa
SH saRCE CPL
MA
United States of America )
Vv. ) =a =f 4 7
— : p ) Case No. 2-197 a4 MAG
Johnny ‘Dand re hon oro )
) Charging District’s
Defendant ) Case No. IG GR. OOD2Z Is Gil

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the ( ) MPEAT___ District of ( Ga Le fon a,

(if applicable) division. Fhe-defendantmay-need-aninterpreterfor this language:

 

 

The defendant: 0 will retain an attorney.

proms court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date ee J Wi _——

: [) U/ Y Judge ‘ignature

 

 

Printed name and title
